Exhibit 10.1

SECOND AMENDMENT
 
TO
 
EMPLOYMENT AGREEMENT
 
This AMENDMENT TO EMPLOYMENT AGREEMENT is made as of the 1st day of June 2011 by
and between Novelos Therapeutics, Inc., a Delaware corporation, with executive
offices in Newton, Massachusetts (the “Company”), and Harry S. Palmin of Boston,
Massachusetts (the “Executive”).
 
WITNESSETH
 
WHEREAS, the Company and the Executive are parties to an Employment Agreement
made as of January 31, 2006 and First Amendment made as of December 31, 2008
(together the “Employment Agreement,” a copy of which is attached hereto as
Exhibit A) pursuant to which the Executive has served as President, Chief
Executive Officer and a Director of the Company; and
 
WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as set forth herein.
 
NOW THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Executive agree as follows:
 
1. Term of Employment.  Any contrary provision of the Employment Agreement
notwithstanding, on and after the date hereof, the Executive’s employment shall
be “at will.”  Any termination of employment either by the Company or by the
Executive shall be effected upon delivery of written notice to the other party
at least thirty (30) days prior to the date of termination, whether such
termination would be characterized as “For Cause”, “Without Cause” or “For Good
Reason”.
 
2. Payments upon Termination.  Upon termination of employment, Executive shall
be entitled to receive an amount equal to the sum of (a) base salary or other
compensation through the date of termination, plus (b) the Executive’s pro rata
share (based on the portion of the fiscal year during which the Executive was
employed) of the average of the annual bonus paid during the two fiscal years
preceding the termination of employment.
 
3. Option Acceleration and Exercise.  Fifty percent (50%) of the Executive’s
unvested options shall vest upon termination of employment and all vested
options held by the Executive shall remain exercisable for a period ending on
the first anniversary of the date of termination.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Non-Competition.  The obligation of the Executive to refrain from engaging in
business activity in competition with the business of the Company as set out in
clause (a) of Section 10 of the Employment Agreement shall be deemed waived as
of the date of termination of employment and of no force and effect unless the
Company at its option delivers written notice to the Executive, not later than
ten (10) days prior to such date of termination, electing that such obligation
of the Executive survive for a period of one year from the termination of
employment (the “Noncompete Period”) on condition that the Company pay to the
Executive the installments of base salary payable under the Employment Agreement
in such amounts and at such time as if the Executive had continued to be
employed by the Company throughout the Noncompete Period.
 
5. Construction; Survival.  All capitalized terms used and not defined herein
shall have the same meaning as in the Employment Agreement, unless the context
otherwise requires.  Except as may be modified expressly in this Amendment, the
Employment Agreement remains in full force and effect.
 
IN WITNESS WHEREOF, this Amendment to Employment Agreement has been executed by
the Company, by its duly authorized signatory, and by the Executive, as of the
date first above written.
 

  NOVELOS THERAPEUTICS, INC.          
 
By:
/s/ Stephen A. Hill     Name:  Stephen A. Hill     Title:  Chairman of the Board
of Directors                    
EXECUTIVE:
          /s/ Harry Palmin    
Harry Palmin
 



 
- 2 -

--------------------------------------------------------------------------------

 




Exhibit A



[included as Exhibit 99.1 to Form 8-K filed with the Securities Exchange
Commission on February 6, 2006]

 
 
 
- 3 -

--------------------------------------------------------------------------------

 